DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-19, 30, 37, and 40 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
4.	The specification is objected to due to the following informality.
	In line 3 of paragraph 127, “correspons” should be revised to “corresponds.”
 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


6.	Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	Claim 18 states that determining a normalized voltage for each of the plurality of different times comprises multiplying the estimated resistance corresponding to that time by the measured current corresponding to that time.  However, the limitation “the estimated resistance” is unclear because the claims upon which claim 18 depends do not describe a feature in which 

Pertinent Prior Art
7.	Wistrand – US 6,061,639
	This document discloses a battery capacity measuring device wherein a current and a voltage of a battery are measured as a function of time as the battery is discharged at various discharge currents. The measured voltages are normalized using equations that comprise the internal resistance of the battery (Abstract; col. 1, line 55 – col. 2, line 6).  However, this document is silent on, in particular, the following feature recited in independent claims 1 and 37: wherein the normalised voltage at each of the plurality of different times corresponds to an estimate of a voltage of the at least one battery cell if a second constant current were flowing through the battery cell throughout the time period, where the second constant current is different from the first current.

Allowable Subject Matter
8.	Claims 1-17, 19, 30, 37, and 40 are deemed allowable.  In particular, the following feature described in independent claims 1 and 37, and inherited by the dependent claims, is not believed to be taught or suggested by the prior art of record: wherein the normalised voltage at each of the plurality of different times corresponds to an estimate of a voltage of the at least one battery cell if a second constant current were flowing through the battery cell throughout the time period, where the second constant current is different from the first current.




Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852